Title: To Thomas Jefferson from Charles Willson Peale, 4 January 1821
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Belfield
Jany 4th. 18.21.
Yours of 28th Ulto. received, yesterday, and coming home last night I thought of my small Polygraph, which was made for a traveling conveniency, I find one exactly what you want. therefore it gives me pleasure to send them.I have long thought on the means to preserve health, and have made many experiments to ascertain what would be the best food, as well as drink—and as I enjoy perfect health, many of my acquaintance ask me, what I eat &c. my answer is, that it is not so much the quality as the quantity, yet a choise is to be made, and that which is not so easily digested I use very sparingly. And although I drink only water, I do not take great draughts of it—but sip of it on going to bed, when I rise in the morning, and after every thing I eat—because it helps digestion better than any other liquid—therefore is a cure for colick, if colick is caused by indigestion. I masticate well all my food, by which much saliva is thus mixt with it.All this is only a preamble to what I wish to say to you. About 14 years past, I was waken’d by severe pain in my foot, as I had frequently removed triffling pains by rubing the part effected—I now determined to make tryal of rubing although at the moment the pain was tormenting to touch it—however I began to rub, first lightly, then more violently, (I mean with my hand) and continued it so long that all the pain was driven away, and I sleep the remainder of the night. In the morning I found my foot a little swelled with redness on the Skin, and totally free of pain. This was so satisfactory, that ever since I have been in the practice of driving a way pain, when ever I have felt it, on my limbs or Body. As I observe that as Animals grow old, that their teeth become more solid, the cavities where the nerve or marrow is, it becomes very small, and thus perhaps may be the case with all our bones in extreme old-age. I have not examined the bones of various ages for want of opertunity and leisure, nor have I read any author on the subject. this is however alittle foreign to my subject, that of rubing. Many people complain of Rheumatic pains. The rubing as I direct I have proved in some instances to be an effectual cure, not with a flesh brush, that only frets or irritates the Skin—but with one or both hands, pressing and rubing the Mustles and all the internal Structure together, by which not only the circulation of the blood is promoted, but also obstructions in the smaller fibers is removed, and a warmth of the parts are obtained of an agreable nature. Exercise we all know is of vast importance to obtain health, especially in the open air. But at times we can rub our limbs or Body, more especially when stripted of our garments. therefore before I get in Bed I rub my feet, leggs, thighs, hips, Body, Shoulders and Arms, with one hand, but where I can with both hands, the harder the better as it warms me. Rubing the abdomen while in Bed, And as often as I get up in the night, I have recourse to the same exercise. Now my Dear Sir may not such a practice be servicable to you—Your wrist I hope would be made better. This is more than passive exercise, it is real exercise or rather active exercise that will give energy to the whole System. A perseverance in rubing must be practiced with complaints of long standing—I hope what I  written may induce you to a tryal with your wrist, as I conceive you much lament the loss of using it. I cannot help believing that much of my present abilities to do any kind of work or exercise may have been from the above practice—for I do assure you that I feel as active as I have ever been in my younger Days. Can this be a delusion?My son Rembrandt on reading your letter on the receipt of the drawing from his Picture, conceived it would be useful to him, therefore I let him have it, and at New York he had it put into a news paper, and I am inclined to think that it drew the attention of the Corporation, for since the publication of   it the Mayor & Corporation in a body visited his exhibition, paid him high compliments, and it has led to an important Visitation to him. I had some reluctance in parting with said letter, yet I hope you will not regret my giving it to him, since such has been his benefit. I am as ever your obliged friendC. W. PealeP.S. My next will be to give you some account of My Museum.